Case: 13-40725      Document: 00512686702         Page: 1    Date Filed: 07/03/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit
                                    No. 13-40725                                FILED
                                  Summary Calendar                           July 3, 2014
                                                                           Lyle W. Cayce
                                                                                Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

EDWIN IDONIS MARTINEZ-LOPEZ, also known as Edwin Idonis Manueles-
Valledares,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 1:13-CR-12-1


Before DeMOSS, OWEN, and GRAVES, Circuit Judges.
PER CURIAM: *
       Edwin Idonis Martinez-Lopez appeals his guilty plea conviction for being
an alien unlawfully found in the United States after deportation. He argues
for the first time on appeal that counsel was ineffective at sentencing.
Although Martinez-Lopez’s plea agreement contained an appeal waiver
provision, we are unable to determine whether he knowingly and voluntarily



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 13-40725     Document: 00512686702      Page: 2   Date Filed: 07/03/2014


                                   No. 13-40725

waived his appellate rights because the record on appeal does not contain the
rearraignment transcript. We pretermit consideration of the effect of the
appeal waiver in this case because we would not reach the merits of the
ineffective assistance claim in any event as the record is not sufficiently
developed to allow us to evaluate counsel’s actions. See United States v. Story,
439 F.3d 226, 230-31 (5th Cir. 2006); see also United States v. Cantwell, 470
F.3d 1087, 1091 (5th Cir. 2006).
      Martinez-Lopez also argues that there is a clerical error in the judgment
because it references both 8 U.S.C. § 1326(a) and (b)(1). See FED. R. CRIM.
P. 36. There is no error as Martinez-Lopez was indicted for and in fact pleaded
guilty to violating § 1326(a) and (b)(1).
      AFFIRMED.




                                        2